Citation Nr: 9906698	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on a period of convalescence following an 
arthroscopy and debridement of the right knee performed on 
August 21, 1996, at a VA medical center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to March 
1988 and is credited with four additional months of active 
duty.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran underwent arthroscopy and debridement of the 
right knee as an outpatient on August 21, 1996.

3.  There is no medical evidence that the veteran required a 
period of convalescence after his right knee surgery.


CONCLUSION OF LAW

The criteria for a convalescent rating under 38 C.F.R. § 4.30 
based on arthroscopic surgery of the right knee in August 
1996 have not been met. 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1995); 38 C.F.R. § 4.30 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to § 
3.105(e) of this chapter.  Such total rating will be followed 
by appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  (a) Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:  (1) Surgery 
necessitating at least one month of convalescence (Effective 
as to outpatient surgery March 1, 1989.)  (2) Surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  (Effective as to 
outpatient surgery March 1, 1989.)  (3) Immobilization by 
cast, without surgery, of one major joint or more.  
(Effective as to outpatient treatment March 10, 1976.)  A 
reduction in the total rating will not be subject to § 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  (b) A 
total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2) or 
(3) of this section. (2) Extensions of 1 or more months up to 
6 months beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30 (1998).

The veteran is service-connected for post operative residuals 
of right knee patellofemoral chondromalacia, rated 10 percent 
disabling.

In June and August 1996, the veteran complained of right knee 
pain and on August 21, 1996 a right knee arthroscopy and 
debridement were performed.  The diagnosis was right knee 
patellofemoral arthritis.  A discharge summary noted that the 
veteran was discharged home on the same day that the surgery 
was performed.  The right leg was not casted, and it was not 
shown that he had severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

A September 6, 1996,VA orthopedic treatment note revealed 
that on examination, the veteran's right knee had full range 
of motion and that the circulation, sensation and motion were 
within normal limits.  The note is negative for evidence that 
the surgical scar was not healing properly.  He was advised 
to return to the clinic in three months.  An October 1996 
treatment note found that crepitus was present, but that the 
range of motion was intact.  A physical treatment clinic note 
dated in January 1997 indicated that the veteran ambulated 
without a device, that no effusion was noted and that the 
active range of motion was within normal limits.  It also 
notes that the veteran performed desk work.

The veteran submitted a claim for entitlement to a temporary 
total disability evaluation based on the surgical procedure.  
The claim was denied by rating decision dated in September 
1997 because there was no evidence of follow-up treatment or 
therapy, severe residuals, immobilization by cast or a need 
for convalescence.  

The veteran contends that his right knee disability warranted 
a temporary total evaluation for convalescence after his 
August 21, 1996 surgery.  However, the record demonstrates 
that the veteran's surgery was performed on an outpatient 
basis and that his recovery was rapid.  First, he did not 
undergo additional surgery which required convalescent time.  
Second, there is no evidence that he suffered any severe 
postoperative residuals; he was discharged home the day of 
the operation.  There is no evidence that his physicians 
prohibited weight bearing after his surgery.  Records show 
that the surgical wounds were healing well within several 
weeks of the procedure.  In early September he had full range 
of motion in his right knee, and when checked by the physical 
treatment clinic, he ambulated without a device and his 
active range of motion was within normal limits.  There is no 
medical evidence that he was ever confined to his home.  
There is no indication that there was therapeutic 
immobilization of the knee or application of a body cast.  
Finally, there was no immobilization of the knee by cast.  
Therefore, the evidence is against a temporary total 
disability rating under 38 C.F.R. § 4.30.


ORDER

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on a period of convalescence following an 
arthroscopy and debridement of the right knee performed on 
August 21, 1996, at a VA medical center.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


- 5 -


